In a matrimonial action, plaintiff appeals from an order of the Supreme Court, Nassau County (Delin, J.), dated February 18, 1981, which referred defendant’s motion, inter alia, for an increase in alimony and child support, to Special Term, Part V, for a hearing and determination. Appeal dismissed, without costs or disbursements. The order from which appeal is sought is merely a ruling that the issues of whether to amend the judgment of divorce to increase the permanent alimony and child maintenance awards, and to allow recovery of a counsel fee, could not be determined on the papers submitted for Special Term’s consideration and that an order of reference was needed. In Bagdy v Progresso Foods Corp. (86 AD2d 589), we held that an order directing a judicial hearing to aid in the disposition of a motion does not affect a substantial right (see CPLR 5701, subd [a], par 2, cl [v]), and is, therefore not appealable as of right. In accordance therewith, the instant appeal is dismissed. An appeal will lie from the order entered subsequent to the hearing. Lazer, J. P., Gulotta, Cohalan and Bracken, JJ., concur.